—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit possession of a weapon, possession of an escape plan, possession of an altered item and destruction of State property. We reject petitioner’s contention that the misbehavior report, particularly with respect to the charge of possession of an escape plan, did not provide him with sufficient detail of the charges to prepare a defense (see, Matter of Quintana v Selsky, 268 AD2d 624). In addition to setting forth the charges, the misbehavior report notified petitioner of the date and time of the frisk and the items that were confiscated from his shoe. In any event, with respect to the particular charge of escape material, petitioner acknowledged preparing the documents. *
Likewise, we are unpersuaded that any small gaps in the hearing transcript were so significant as to preclude meaningful review of the proceeding (see, Matter of Gonzalez v New York State Dept, of Correctional Servs., 277 AD2d 539, 540). Petitioner’s remaining contentions, including that the hearing was not timely commenced and the penalty imposed was excessive, are either unpreserved for our review or have been found to be without merit.
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.